DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment and Response filed on December 23, 2020, claims 1-20 remain pending. Claim 18 is amended. 

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. It is contended that the prior art fails to perform the claimed measuring and determining steps as recited in independent claims 1, 10 and 18. (Remarks at pg. 8). Claims 18 is amended to recite “measuring capacitance values of capacitive electrode within the capacitive electrode pair and the corresponding capacitive electrode pair”, to be consistent with independent claims 1 and 10.  Specifically, Applicant argues that within the Instant Invention, that capacitance values between two pairs each in a different layer are measured, which is then used to determine bending of a flexible display. (Remarks at pgs. 8-9). Thus, it is concluded that the prior art fails to read upon the claimed features of the independent claims. (Remarks at pg. 9). 
The Office acknowledges that there is adequate support in the Specification to provide for the claimed features. However, the Office continues to respectfully disagree with Applicant’s conclusions regarding the prior art. Hotelling (US 2015/0370396 A1) continues to teach measuring capacitance values of capacitive electrodes, both within an electrode pair and at least a second electrode pair Hotelling, Detailed Description, [0059-0060], [0103-0104]). Hotelling teaches the use of pairs of electrodes to measure capacitance since it discloses a mutual capacitance sensing system  (See inter alia, Detailed Description, [0059-0060]; [0103-104], “For a first example, in cases in which the capacitance sensing element 140a and 140b is disposed to use mutual capacitance, the top layer thereof 140a and the bottom layer thereof 140b can be disposed to use driving elements and sensing elements respectively. In such cases, the top layer thereof 140a can include the driving elements, while the bottom layer thereof 140b would include the sensing elements, or the reverse. In such cases, the driving elements can include a set of rows and the sensing elements can include a set of columns, or the reverse. In cases in which driving elements and sensing elements are disposed in rows and columns, the rows and columns can intersect in a set of force sensing elements, each of which is responsive to applied force in a region of the cover glass element 110. The force-sensitive region may be of any shape or size.”; See also )Detailed Description, [0063-0064], “…as the surface of the cover glass flexes, the compressible gap (e.g., distance between the sensing plate or capacitive sensing elements) may decrease, resulting in an increase in capacitance measured at one or both of the plates/elements. This increase in capacitance may be correlated to a force that caused the surface flex, as described in more detail elsewhere herein.”). Under a reasonable interpretation, mutual capacitance is the capacitance between two electrodes, which anticipates the contended element “electrode pair”. Furthermore, as shown above, Hotelling shows multiple layers of electrodes. Thus, measurement at both plates/elements would read on the elements of “measuring a capacitance value of two capacitive electrodes in a capacitive electrode pair in the first capacitive layer” and “measuring a capacitance value of two capacitive electrodes in a capacitive electrode pair in the second capacitive layer”. The Office took note that what Hotelling did not explicitly disclose is measuring capacitance values of a capacitive electrode pair in a first capacitive layer compared with that of a corresponding capacitive electrode pair in a second capacitive layer. 
(Richards, Figs. 2-3, Detailed Description, [0044-0046], “Sensing points or nodes 36 on touch-sensitive surface may be defined by the intersections of drive and sensor traces 34A and 34B, as shown in FIG. 2. For example, crossed resistive or capacitive traces 34A and 34B may be separated by an electrically insulating dielectric spacer or spring membrane layer, with sensitivity to force (or deflection) based on changes in the capacitive or resistive coupling, as defined at various sensing points 36. Capacitive systems encompass both self-capacitance and mutual capacitance-based measurements, in which the capacitance at different sensing points 36 varies based on the shape and force characteristics of touch patterns 30, as well as the proximity and electrical properties of the external object(s) used to generate touch patterns 30… each of these configurations, sensing system or device 12 is operable to detect and track a range of attributes for each touch pattern 30, including, but not limited to, position, size, shape, force, and deflection. In addition, system 12 is also configurable to identify distinct touch patterns 30, and to determine additional attributes including centroid, moment, velocity and acceleration, as individual touch patterns 30 track across sensing surface 32.”; deflection is bending; See also Detailed Description, [0081-0082]). Richards is in in a similar field of endeavor of capacitance-based touch screen devices.  Richards also discloses mutual capacitance measurement—measuring the capacitance between two electrodes, which reads upon the element of “electrode pair”. Thus, the Examiner has provided Richards to read upon measuring capacitance values of a capacitive electrode pair in a first capacitive layer compared with that of a corresponding capacitive electrode pair in a second capacitive layer, and set forth a reason for combination--to improve displacement and deflection mapping of the screen, which makes the method more applicable to wide array of devices where force-sensitive input is desired---and thus established a prima facie case of obviousness.
different layer are measured, which is then used to determine bending of a flexible display. Thus, the rejection grounds continue to be maintained for all pending claims 1-20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al., United States Patent Application Publication No. US 2015/0370396 A1 in view of Richards et al., ted States Patent Application Publication No. US 2016/0034088 A1.

Regarding claim 1, Hotelling discloses a computer-implemented method for determining bending of a flexible display screen of an electronic device (Hotelling, Abstract, Background, [0003], Detailed Description, [0209]), wherein the flexible display screen comprises two parallel capacitive layers and an isolator layer between the two parallel capacitive layers (Fig. 2, first sensing plate, #22; second sensing plate, #26;; spacing layer, #24; Detailed Description, [0059], “The force sensing device will now be discussed in more detail. FIG. 2 is a simplified cross-section view of the electronic device taken along line 2-2 in FIG. 1A. With reference to FIG. 2, the force sensing device 18 may include an input surface 20, a first sensing plate 22, a spacing layer 24, a second sensing plate 26, and a substrate 28. As discussed above with respect to FIGS. 1A-1C, the input surface 20 may form an exterior surface (or a surface in communication with an exterior surface) of the track pad 12, the display 14, or other portions (such as the enclosure) of the computing device 10. In some embodiments, the input surface 20 may be at least partially translucent. For example, in embodiments where the force sensing device 18 is incorporated into a portion of the display 14.)”), wherein the two parallel capacitive layers include a first capacitive layer and a second capacitive layer, both of which comprise multiple capacitive electrodes pairs (See Fig. 2, 3A, 4B; plates in Fig 2 are depicted as parallel, inter alia, capacitive sensing elements, #140a, #140b; Detailed Description, [0074-0092], “The capacitance sensing element 140a and 140b can include either mutual capacitance or self-capacitance features, as described herein. In cases in which the capacitance sensing element 140a and 140b includes mutual capacitance features, the capacitance sensing element 140a and 140b can be disposed in drive/sense rows/columns, as described herein. Thus, capacitance sensing elements may be arranged in a variety of configurations, including linearly, in an array, or at irregular intervals. References to a "capacitive sensing element" herein are generally meant to encompass multiple capacitive sensing elements in an appropriate configuration,”; See also generally Detailed Description, [0098-0125]), the method comprising: 
(See inter alia, Detailed Description, [0059-0060]; [0103-104], “For a first example, in cases in which the capacitance sensing element 140a and 140b is disposed to use mutual capacitance, the top layer thereof 140a and the bottom layer thereof 140b can be disposed to use driving elements and sensing elements respectively. In such cases, the top layer thereof 140a can include the driving elements, while the bottom layer thereof 140b would include the sensing elements, or the reverse. In such cases, the driving elements can include a set of rows and the sensing elements can include a set of columns, or the reverse. In cases in which driving elements and sensing elements are disposed in rows and columns, the rows and columns can intersect in a set of force sensing elements, each of which is responsive to applied force in a region of the cover glass element 110. The force-sensitive region may be of any shape or size.”; See also Detailed Description, [0063-0064], “…as the surface of the cover glass flexes, the compressible gap (e.g., distance between the sensing plate or capacitive sensing elements) may decrease, resulting in an increase in capacitance measured at one or both of the plates/elements. This increase in capacitance may be correlated to a force that caused the surface flex, as described in more detail elsewhere herein.”), and measuring capacitance values of capacitive electrode within the capacitive electrode pair (See inter alia, Detailed Description, [0059-0060]; [0103-104]; See also Detailed Description, [0063-0064]; same limitation as above); and 
determining the bending of the flexible display screen based on the result of measurement (Detailed Description, [0147-0149], “For a first example, the device 350 could be turned upside down, such as about an axis 405, such as with the device display pointing downward or away from the user, rather than upward and presenting toward the user, such as if the user were to apply forces 405a and 405b. In such cases, action of gravity would tend to draw the compressible gap 135 in a different direction than when the device 350 is right side up. In particular, when the device 350 is right side up, gravity pulls the upper and lower portions of the capacitance sensing element 140a and 140b apart, while when the device 350 is up side down, gravity draws those upper and lower portions together. In such cases, the device 350 can determine its orientation in response to one or more inertial sensors, such as accelerometers or gyroscopic devices incorporated within the device 350, and can adjust the measurement of capacitance by the capacitance sensing element 140a and 140b accordingly. ..For a second example, the device 350 could be bent, such as about an axis 410, such as if the user were to apply forces 410a and 410b. In such cases, the device 350 could determine and measure, in response to surface flex, an amount of bending force about the axis 410. In response to the amount of bending force about the axis 410, the device 350 could adjust the amount of surface flex from which it determines an amount and location of applied force. Moreover, in response to the amount of bending force, the device 350 could provide one or more signals to a GUI or application program, in response to which that GUI or application program could perform (or alter) one or more functions associated with that bending force. .. For a third example, the device 350 could be twisted, such as with respect to an axis 415, such as if the user were to apply forces 415a and 415b. In such cases, the device 350 could determine and measure, in response to surface flex, an amount of twisting force about the axis 415. In response to the amount of twisting force about the axis 410, the device 350 could adjust the amount of surface flex from which it determines an amount and location of applied force. Moreover, in response to the amount of twisting force, the device 350 could provide one or more signals to a GUI or application program, in response to which that GUI or application program could perform (or alter) one or more functions associated with that twisting force..”).  

compared with that of a corresponding capacitive electrode pair in a second capacitive layer. 
Richards, in a similar field of endeavor of methods of bending a flexible display screen of an electronic device (Abstract), disclose measuring capacitance values of a capacitive electrode pair in a first capacitive layer compared with that of a corresponding capacitive electrode pair in a second capacitive layer (Figs. 2-3, Detailed Description, [0044-0446], “Sensing points or nodes 36 on touch-sensitive surface may be defined by the intersections of drive and sensor traces 34A and 34B, as shown in FIG. 2. For example, crossed resistive or capacitive traces 34A and 34B may be separated by an electrically insulating dielectric spacer or spring membrane layer, with sensitivity to force (or deflection) based on changes in the capacitive or resistive coupling, as defined at various sensing points 36. Capacitive systems encompass both self-capacitance and mutual capacitance-based measurements, in which the capacitance at different sensing points 36 varies based on the shape and force characteristics of touch patterns 30, as well as the proximity and electrical properties of the external object(s) used to generate touch patterns 30… each of these configurations, sensing system or device 12 is operable to detect and track a range of attributes for each touch pattern 30, including, but not limited to, position, size, shape, force, and deflection. In addition, system 12 is also configurable to identify distinct touch patterns 30, and to determine additional attributes including centroid, moment, velocity and acceleration, as individual touch patterns 30 track across sensing surface 32.”; deflection is bending; See also Detailed Description, [0081-0082]). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Richards to include the teachings of Richards in such a way to measuring capacitance values of a capacitive electrode pair in a first capacitive layer compared with that of a corresponding capacitive electrode pair in a second capacitive layer, rather than with other electrode pairs within the same layer,  The motivation to combine these arts is to improve displacement and deflection mapping of the screen, which makes the method more applicable to wide array of devices and applications where force-sensitive input is desired. In the present case, the applicability extends to devices with capacitive elements separated by one or more layers. The fact that both Hotelling and Richards measure bending (e.g. deflection) in capacitive touch screens makes this combination more easily implemented (See inter alia, Richards, Detailed Description, [0082]). 

Regarding claim 2, Hotelling further discloses wherein the capacitive electrodes in the first capacitive layer are deployed symmetrically with the capacitive electrodes in the second capacitive layer (See depictions at Figs. 3-4, capacitive sensors #140a and #140b are shown as matching one another; See also Detailed Description, [0075]).  
Thus, it would have remained obvious to have combined Hotelling and Richards in the same manner as claim 1. 

Regarding claim 3, Hotelling and Richards disclose every element of claim 1, and Richards further discloses wherein determining the bending of the flexible display screen comprises: 
determining a bending direction of the flexible display screen by comparing a capacitance value of a capacitive electrodes pair in the first capacitive layer with that of a corresponding capacitive electrodes pair in the second capacitive layer (Figs. 2-3, Detailed Description, [0044-0446], “Sensing points or nodes 36 on touch-sensitive surface may be defined by the intersections of drive and sensor traces 34A and 34B, as shown in FIG. 2. For example, crossed resistive or capacitive traces 34A and 34B may be separated by an electrically insulating dielectric spacer or spring membrane layer, with sensitivity to force (or deflection) based on changes in the capacitive or resistive coupling, as defined at various sensing points 36. Capacitive systems encompass both self-capacitance and mutual capacitance-based measurements, in which the capacitance at different sensing points 36 varies based on the shape and force characteristics of touch patterns 30, as well as the proximity and electrical properties of the external object(s) used to generate touch patterns 30… each of these configurations, sensing system or device 12 is operable to detect and track a range of attributes for each touch pattern 30, including, but not limited to, position, size, shape, force, and deflection. In addition, system 12 is also configurable to identify distinct touch patterns 30, and to determine additional attributes including centroid, moment, velocity and acceleration, as individual touch patterns 30 track across sensing surface 32.”; deflection is bending; See also Detailed Description, [0081-0082])
Hotelling also discloses determining a bending direction of the flexible display screen by comparing capacitance values of one or more capacitive electrodes pair  (Detailed Description, inter alia, [0064], “In one embodiment, a force sensitive device and system can include a device frame, such as the enclosure 16, enclosing a set of circuits and data elements, as described at least in part with reference to FIG. 9A and FIG. 9B. In some embodiments, the circuits and data elements can include a cover glass (CG) element, a display stack, and one or more capacitance sensing layers, such as described herein. The cover glass (CG) element and display stack can be flexible with respect to applied force. This can have the effect that the force sensitive device can determine a measure of capacitance with respect to surface flex, and can determine an amount and location of applied force in response thereto. Essentially, as the surface of the cover glass flexes, the compressible gap (e.g., distance between the sensing plate or capacitive sensing elements) may decrease, resulting in an increase in capacitance measured at one or both of the plates/elements. This increase in capacitance may be correlated to a force that caused the surface flex, as described in more detail elsewhere herein.”; See also Detailed Description, [0146-0149], describing sensing in different ways of twisting, turning, bending, etc.).
Thus, it would have remained obvious to have combined Hotelling and Richards in the same manner as claim 1. 

Regarding claim 4, Hotelling further discloses wherein determining the bending of the flexible display screen comprises: 
determining a bending shape of the flexible display screen by comparing capacitance values between adjacent capacitive electrodes pairs (Detailed Description, inter alia, [0064], “In one embodiment, a force sensitive device and system can include a device frame, such as the enclosure 16, enclosing a set of circuits and data elements, as described at least in part with reference to FIG. 9A and FIG. 9B. In some embodiments, the circuits and data elements can include a cover glass (CG) element, a display stack, and one or more capacitance sensing layers, such as described herein. The cover glass (CG) element and display stack can be flexible with respect to applied force. This can have the effect that the force sensitive device can determine a measure of capacitance with respect to surface flex, and can determine an amount and location of applied force in response thereto. Essentially, as the surface of the cover glass flexes, the compressible gap (e.g., distance between the sensing plate or capacitive sensing elements) may decrease, resulting in an increase in capacitance measured at one or both of the plates/elements. This increase in capacitance may be correlated to a force that caused the surface flex, as described in more detail elsewhere herein.”; See also Detailed Description, [0146-0149], describing sensing in different ways of twisting, turning, bending, etc.).  
Thus, it would have remained obvious to have combined Hotelling and Richards in the same manner as claim 1. 


determining extent of bending by comparing capacitance values of the same capacitive electrodes pair at different times (Detailed Description, inter alia, [0064], “In one embodiment, a force sensitive device and system can include a device frame, such as the enclosure 16, enclosing a set of circuits and data elements, as described at least in part with reference to FIG. 9A and FIG. 9B. In some embodiments, the circuits and data elements can include a cover glass (CG) element, a display stack, and one or more capacitance sensing layers, such as described herein. The cover glass (CG) element and display stack can be flexible with respect to applied force. This can have the effect that the force sensitive device can determine a measure of capacitance with respect to surface flex, and can determine an amount and location of applied force in response thereto. Essentially, as the surface of the cover glass flexes, the compressible gap (e.g., distance between the sensing plate or capacitive sensing elements) may decrease, resulting in an increase in capacitance measured at one or both of the plates/elements. This increase in capacitance may be correlated to a force that caused the surface flex, as described in more detail elsewhere herein.”; See also Detailed Description, [0146-0149], describing sensing in different ways of twisting, turning, bending, etc.; extent of bending is related to force).  
Thus, it would have remained obvious to have combined Hotelling and Richards in the same manner as claim 1. 

Regarding claim 6, Hotelling further discloses wherein determining the bending of the flexible display screen comprises: 
excluding an abnormal point where a capacitance value of a capacitive electrodes pair is changed because of a finger touch (Figs. 11A-11C; Detailed Description, [0205-0206], “With respect to FIG. 11A, in some embodiments, the display 14 and the force sensor 18 may be driven substantially simultaneously, with the touch sensitive component 1001 being driven separately. In other words, the driver circuits for the force sensing device 18 may be activated during a time period that the display is also activated. For example, the display signal 30 and the force sensing signal 34 may both be on during a first time period and then may both inactive as the touch sensing device signal 32 is activated”; See also Fig. 8, Detailed Description, [0166-0177], further description of differencing a finger touch, “At a step 620, the force sensitive device uses a touch sensor to attempt to detect whether a user's finger (or other body part) is touching a display surface of the device. If not, the method 600 proceeds with the next step 625. If so, the method 600 proceeds with the step 630... At a step 625, the force sensitive device, having determined that no user's finger is touching a display surface of the device, that is, that no applied force should be measured at time of this step, the force sensitive device resets its baseline "zero force" measurement of capacitance to the current lack of applied force due to no user's finger presently touching a display surface of the device. In alternative embodiments, the force sensitive device can decide that when no user's finger is touching a display surface of the device, the force sensitive device should be disabled, and the method 600 may proceed with the flow point 600b.”).  
Thus, it would have remained obvious to have combined Hotelling and Richards in the same manner as claim 1. 

Regarding claim 7, Hotelling further discloses wherein excluding an abnormal point comprises: determining a point as an abnormal point if a capacitance value of a capacitive electrodes pair corresponding to the point is different than that of all surrounding points (Figs. 11A-11C;  Detailed Description, [0205-0206], “For example, the display signal 40 may be set high (e.g., active) during a time that the touch signal 42 and the force signal 44 may both be low (e.g., inactive), and the display signal 40 may be low while both the touch signal 42 and the force signal 44 are high. In this example, the touch signal 42 and the force signal 44 may have different frequencies. In particular, the touch signal 42 may have a first frequency F1 and the force signal 44 may have a second frequency F2. By utilizing separate frequencies F1 and F2, the computing device may be able to sample both touch inputs and force inputs at substantially the same time without one interfering with the other, which in turn may allow the processor to better correlate the touch inputs and the force inputs.”).
Thus, it would have remained obvious to have combined Hotelling and Richards in the same manner as claim 1. 

Regarding claim 8, Hotelling further discloses wherein excluding an abnormal point comprises:
determining a point as a normal point if a capacitance value of a capacitive electrodes pair corresponding to the point is the same as capacitance values of multiple other capacitive electrodes pairs located in the same line passing through the point (See Figs. 11A-11C; Detailed Decsription, [0204-206], “With respect to FIG. 11B, in some embodiments, the touch and force devices may be driven at substantially the same time and the display may be driven separately. For example, the display signal 40 may be set high (e.g., active) during a time that the touch signal 42 and the force signal 44 may both be low (e.g., inactive), and the display signal 40 may be low while both the touch signal 42 and the force signal 44 are high. In this example, the touch signal 42 and the force signal 44 may have different frequencies. In particular, the touch signal 42 may have a first frequency F1 and the force signal 44 may have a second frequency F2. By utilizing separate frequencies F1 and F2, the computing device may be able to sample both touch inputs and force inputs at substantially the same time without one interfering with the other, which in turn may allow the processor to better correlate the touch inputs and the force inputs. In other words, the processor may be able to correlate a force input to a touch input because the sensors may be sampling at substantially the same time as one another. Additionally, the separate frequencies may reduce noise and cross-talk between the two sensors. Although the example in FIG. 11B is discussed with respect to the force and touch signals, in other embodiments each of the drive signal, the touch signal, and/or the force signal may have separate frequencies from each other and may be activated simultaneously or correspondingly with another signal... With respect to FIG. 11C, in some embodiments, various components in the computing device may be driven separately from one another. For example, the display signal 50 may be driven high, while both the touch signal 52 and the force signal 54 are low. Additionally, the touch signal 52 may be high while both the force signal 54 and the display signal 50 are low and similarly the force signal 54 may be high while both the display signal 50 and the touch signal 52 are low. In these examples, the force signal's active period may be positioned between the active periods of the display and the touch sensor. In other words, the force sensor 18 may be driven between the display being driven and the touch sensors being driven. In these examples, each of the devices may be active at separate times from one another, thereby reducing inter-system noise. In some embodiments, the force sensor may have a shorter drive time than the display or touch signals; however, in other embodiments, the force sensor may have a drive time that is substantially the same as or longer than the display and/or touch sensor.”; force signal driven at a different frequency thereby determined as normal point and not a touch point as long as they are within F2 frequencies; See also Fig. 7, Detailed Description, [0152-0157], showing structure of sensing lines).
Thus, it would have remained obvious to have combined Hotelling and Richards in the same manner as claim 1. 

Regarding claim 9, Hotelling further discloses a method further comprising:
performing a further action on the electronic device based on the determination of bending (Detailed Description, [0148], “For a second example, the device 350 could be bent, such as about an axis 410, such as if the user were to apply forces 410a and 410b. In such cases, the device 350 could determine and measure, in response to surface flex, an amount of bending force about the axis 410. In response to the amount of bending force about the axis 410, the device 350 could adjust the amount of surface flex from which it determines an amount and location of applied force. Moreover, in response to the amount of bending force, the device 350 could provide one or more signals to a GUI or application program, in response to which that GUI or application program could perform (or alter) one or more functions associated with that bending force.”). 
Thus, it would have remained obvious to have combined Hotelling and Richards in the same manner as claim 1. 

Regarding claim 10, Hotelling discloses a electronic device (Hotelling, Abstract, “A force sensing device for electronic device”) comprising a flexible display screen (Background, [0003]) performing the method of claim 1. Thus, claim 10 is rejected under the same reasoning as claim 1 with the same relevant sections of Hotelling and Richards.  

Regarding claim 11, this is met by the rejection to claim 2.

Regarding claim 12, this is met by the rejection to claim 3. 

Regarding claim 13, this is met by the rejection to claim 4. 

Regarding claim 14, this is met by the rejection to claim 5.

Regarding claim 15, this is met by the rejection to claim 6.

Regarding claim 16, this is met by the rejection to claim 7.

Regarding claim 17, this is met by the rejection to claim 8.

Regarding claim 18, Hotelling discloses a computer program product (Detailed Description, [0209], “Certain aspects of the embodiments described in the present disclosure may be provided as a computer program product…”) for determining bending of a flexible display screen (Background, [0003]) of an electronic device (Hotelling, Abstract, “A force sensing device for electronic device”) comprising the limitations of claim 1 and claim 10. Thus claim 18 is rejected under the same reasoning as claim 1 or claim 10 with the same relevant sections of Hotelling and Richards.  

Regarding claim 19, this is met by the rejection to claim 3 (and 12).

Regarding claim 20, this is met by the rejection to claim 5 (and 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626